Citation Nr: 0701089	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from July 1935 to May 1956.  
He died in August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the appellant, the 
veteran's lung cancer was of service origin.  

2.  Lung cancer aided or lent assistance to the production of 
the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service aided or 
lent assistance to the production of the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Dependency Indemnity and Compensation (DIC) benefits are 
payable when a veteran dies from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310(a) (West 2002).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)-(3).  To be a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather is 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

Factual Background

At the time of the veteran's death, service connection was in 
not in effect for any disability.  

The death certificate shows that the veteran died in May 1983 
at the Christian Hospital Northeast.  The immediate cause of 
death was listed as respiratory failure due to or as a 
consequence of chronic obstructive lung disease.  A 
significant conditions contributing to death but not related 
to the listed cause was lung cancer.

The service medical records do not contain evidence of lung 
disease.

The post-service medical evidence includes reports of private 
hospitalization in June 1964 for treatment of pulmonary 
embolus and myocardial ischemia; and in April 1966 for 
treatment of a myocardial infarction.

The only other post-service medical evidence during the 
veteran's life consists of the report of hospitalization at 
Christian Hospital Northeast in May 1982.  The veteran was 
hospitalized after developing pain in his mid-back which 
became very severe and caused him to go to the emergency 
room.  He was noted to have a very complicated medical 
history which included marked myopathy.  It was indicated 
that he had been discharged from the hospital two weeks 
earlier.  At the time of the previous hospitalization, the 
veteran was noted to have a large infiltrate in the right mid 
lung which was felt to be a carcinoma.  However, numerous 
biopsies through bronchoscope and needle biopsy were 
negative.  

The veteran was noted to have longstanding COPD with marked 
hypoxemia on oxygen at home.  A chest X-ray revealed the 
infiltrate in his right lung to be unchanged.  A bone scan 
was unremarkable.  

A supraclavicular node biopsy was negative and no large 
cancer nodes were identified grossly.  Discharge diagnoses 
included vertebral compression due to chronic osteoporosis; 
myopathy; COPD; and possible lung tumor.  

The veteran's service personnel records and research 
conducted by the RO reveal that he served at the Dugway 
Proving Grounds in Utah.  While the veteran was stationed at 
Dugway various nerve agents, including toxic cadmium sulfide, 
were tested.  Cadmium sulfide was a known human carcinogen, 
which had an effect on the lungs with repeated or prolonged 
exposure.  

In June 2003, the file was reviewed by a VA examiner for the 
purpose of rendering an opinion as to the cause of the 
veteran's death.  The examiner noted that the only page in 
the veteran's file which addressed his illness was a one page 
hospital discharge summary.  The examiner stated that the 
summary indicated that the veteran was hospitalized from 
"May 22, 1982, to May 27, 1987" (sic), because of back pain 
due to vertebral compression secondary to osteoporosis.  It 
was also noted that the veteran suffered from long standing 
COPD with hypoxemia and was on home oxygen.  

The examiner stated that it was obvious from the available 
information that numerous lung biopsies had not confirmed the 
diagnosis of lung cancer.  He opined that "possible lung 
cancer" or "suspected lung cancer" could not be the basis 
for a compensation and pension award.  He stated that the 
diagnosis of malignancy had to be confirmed by a valid 
pathology report before it became acceptable.  He concluded 
that in the absence of a confirmed diagnosis of malignancy, 
the rest of the information in the compensation file was not 
relevant and that additional discussions would simply be 
academic.  

Analysis

The Board notes that for an appellant to prevail in her claim 
it must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for the cause of the 
veteran's death, it cannot be stated that the preponderance 
of the evidence is against the claim of service connection.  

The Board notes the June 2003 VA examiner's opinion that a 
diagnosis of  "possible lung cancer" or "suspected lung 
cancer" could not make the basis for a compensation and 
pension award and that a diagnosis of malignancy had to be 
confirmed by a valid pathology report before it became 
acceptable.  

However, the September 2003 death certificate does not list 
possible or suspected lung cancer.  The death certificate 
specifically lists lung cancer as a significant condition 
leading to the veteran's death.  Inasmuch as the veteran died 
in a hospital, the diagnosis was presumably confirmed.

The VA physician's conclusion that a claim for compensation 
could not be considered unless a pathology report 
demonstrated cancer is not consistent with the law or 
regulations governing payment of VA benefits.  That is, there 
is no requirement that cancer be demonstrated by pathology 
report, and reasonable doubt must be resolved in favor of the 
claimant.

The May1982 report seemed to recognize the possibility that 
the veteran had lung cancer, notwithstanding the normal 
biopsies.  Given that report and the information contained in 
the death certificate; the Board finds that the evidence is 
in at least equipoise on the question of whether he had lung 
cancer.

The undisputed evidence is that the veteran was exposed to at 
least one test involving toxic cadmium sulfide.  The element 
of an in-service injury is thus satisfied.

It is also undisputed that cadmium sulfide was a known human 
carcinogen.  There were no other reported risk factors for 
lung cancer.  The evidence therefore favors a conclusion that 
lung cancer is service connected.  As lung cancer was 
identified as a significant condition which contributed to 
the veteran's death, service connection is warranted for the 
cause of the veteran's death.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


